DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
Response to Amendment
	The amendment filed 04/09/2021 has been entered. Claims 1-13 remain pending in the application. Applicant’s amendments to the claims have overcome each interpretation of the rejection previously set forth in the Final Office Action mailed 10/09/2020.
Response to Arguments
Applicant’s amendments filed 04/09/2021 overcome the previous rejections.  However, in light of the claim amendments, a new rejection of Thompson et al. is applied as outlined below.  All arguments directed to the claims as amended are addressed in the body of the rejection below.  
Drawings
The drawings have been received on 09/11/2018 and these drawings have been objected to under 37 CFR 1.84 for the following reasons: drawings have solid black shading that is not used to represent bar graphs or color (MPEP 608.2(v)). New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because of the reasons stated above. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and 
Claim Objections
Claim 8 is objected to because of the following informalities: a typographical error.
Claim 8 should be dependent off of claim 7, not claim 1, since claim 7 introduces “the cannula sterile adaptor.”  For the purposes of examination, claim 8 will be treated as dependent off claim 7.
Appropriate correction is required.							
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (US PGPub 2017/0086930), hereinafter known as “Thompson.”
With respect to claim 1, Thompson discloses (Figures 12-16) a cannula securing assembly 730 for selectively engaging and disengaging a cannula 700 in a surgical system, the cannula securing assembly 730 comprising: 
a housing 736 including at least one aperture 732 to receive a portion 710 of the cannula 700; 

a compression means 760 (Paragraphs 98-99) affixed to a slot (See annotated figure 13 below) on an interior surface of the housing 736 at a first end 762 and affixed to the one-piece locking plate 750 at a second end 764 (according to Merriam-Webster – affixed means “to attach in any way”; the end where the compression means 760 is connected with the pin 764 which is connected with the one-piece locking plate 750 (indirect connection); Figure 13), 
wherein the compression means 760 configured for biasing the one-piece locking plate 750 to facilitate engaging of the cannula 700 with the cannula securing assembly 730 and the releasing means configured for disconnecting the biasing of the one-piece locking plate 750 to facilitate disengaging of the cannula 700 with the cannula securing assembly 730 (paragraph 106).

    PNG
    media_image1.png
    528
    840
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    528
    media_image2.png
    Greyscale

With respect to claim 4, Thompson discloses a retainer plate 752 affixed to the interior surface of the housing 736 such that the retainer plate 752 is fixed over the one-piece locking plate 750 for facilitating a reciprocating movement of the one-piece locking plate 750 (Paragraph 97 – clamping arm 750 may be arranged to pivot about pin 752 between an open and closed position).
With regards to claim 7, Thompson discloses wherein the cannula securing assembly 730 is configured to receive a cannula sterile adaptor 720 such that the cannula sterile adaptor 720 is positioned between the cannula securing assembly 730 and the cannula 700 (figure 12).
With regards to claim 8, Thompson discloses wherein the cannula sterile adaptor 720 is connected to a drape such that the cannula sterile adaptor 720 and the drape forms a boundary between a sterile region and non-sterile region (Paragraph 94).
With regards to claim 9, Thompson discloses (Figures 12-16) a surgical system, comprising; 
a cannula 700; and 
a cannula securing assembly 730 comprising: 
a housing 736 including at least one aperture 732 (See annotated figure 12 above) to receive a portion 710 of the cannula 700; 
a one-piece locking plate 750 (Paragraph 104) including at least one aperture (See annotated figure 12 above) configured to engage with the portion 710 of cannula 700 received in the at least one aperture (See annotated figure 12 above) of the housing 736 and a releasing means (Paragraph 106) at one end of the one-piece locking plate 750, wherein the releasing means configured to be exposed on an exterior surface of the housing 736 (paragraph 106 – member that is depressed downward between magnet 742 and metal member 714… permitting spring 744 to bias moveable block 740 to the position shown in Fig. 14); and 
a compression means 760 (Paragraphs 98-99) affixed to a slot (See annotated figure 13 above) on an interior surface of the housing 736 at a first end 762 and affixed to the one-piece locking plate 750 
wherein the compression means 760 configured for biasing the one-piece locking plate 750 to facilitate engaging of the cannula 700 with the cannula securing assembly 730 and the releasing means configured for disconnecting the biasing of the one-piece locking plate 750 to facilitate disengaging of the cannula 700 with the cannula securing assembly 730 (paragraph 106).
With regards to claim 10, Thompson discloses a cannula sterile adaptor 720 is configured to be disposed between the cannula 700 and the cannula securing assembly 730, wherein the cannula sterile adaptor 720 is connected to a drape such that the cannula sterile adaptor 720 and the drape forms a boundary between a sterile region and non-sterile region (Paragraph 94; Figure 12)
With regards to claim 11, Thompson discloses wherein the cannula 700 comprises a bowl 20section 702 forming a proximal end 704 of the cannula 700 and a tube 706 extending from the bowl section 702 to a distal end (opposite proximal end) of the cannula 700 (Paragraph 93).  
With regards to claim 12, Thompson discloses wherein the cannula 700 further comprises an attachment portion 710 having locking prongs 712/714 configured to engage or disengage the cannula from the cannula securing assembly (paragraph 93).
With regards to claim 13, Thompson discloses wherein the cannula securing assembly 730 comprises a retainer plate 752 affixed to the interior surface of the housing 736 such that the retainer plate 752 is fixed over the one-piece locking plate 750 for facilitating a reciprocating movement of the one-piece locking plate 750 (Paragraph 97 – clamping arm 750 may be arranged to pivot about pin 752 between an open and closed position).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Srivastava et al. (US PGPub 2017/0348021), hereinafter known as “Srivastava.”
With regards to claim 2, Thompson discloses the cannula securing assembly as claimed in claim 1. Thompson, with regards to the Figures 12-16 embodiment, is silent further comprising one or more sensors to measure force exerted on the cannula and detect the presence of the cannula in the cannula securing assembly. 
However, Thompson, with respect to the Figures 4-5 embodiment, teaches a sensor to detect the presence of the cannula 500 in the cannula securing assembly 530 (Paragraph 76 – sensor can detect whether one-piece locking plate 550 is locked to the cannula 500 or released from it). Thompson, with respect to the Figures 4-5 embodiment, is silent wherein the sensor measures force exerted on the cannula.
However, Srivastava teaches wherein the sensor measures force exerted on the cannula (Abstract, Paragraphs 15 and 18).
.
 Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson/Srivastava in view of Anderson et al. (US PGPub 2006/0161136), hereinafter known as “Anderson.”
With regards to claim 3, Thompson/Srivastava disclose the cannula securing assembly as claimed in claims 1 and 2 and further discloses the sensor affixed to an internal surface of the housing (positioned where the cannula connects to the cannula securing assembly which is on an internal surface of the housing). Thompson/Srivastava are silent wherein one or more sensors are positioned on a PCB wherein the PCB is affixed to an internal surface of the housing.
However, Anderson teaches (Figures 18A-C) wherein one or more sensors 510 are positioned on a PCB (Paragraph 83) wherein the PCB is affixed to an internal surface of the housing (Figure 18C shows PCB with sensors 510 within clamp 500.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula securing assembly as disclosed by Thompson/Srivastava to include the PCB as disclosed by Anderson for the purpose of mechanically supporting and electrically connecting the sensors, and to sense accessory identification information from identification rings of the cannula (Paragraph 83 of Anderson).  Also note that the sensor of Thompson/Srivastava is on the inner surface of the housing and that the PCB would therefore also be in that location. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Meade et al. (US PGPub 2009/0024145), hereinafter known as “Meade.”
 With regards to claim 5, Thompson discloses the cannula securing assembly as claimed in claim 1. Thompson is silent wherein the compression means is a flat spring.
However, Meade teaches (Figures 5A-C) wherein the compression means 96 is a flat spring (Paragraphs 71-72). The flat spring is used to bias the pawl to engage and “lock” into the slots, similarly to how the compression means in Thompson is biasing a one-piece locking plate.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cannula securing assembly disclosed in Thompson to include a flat spring as disclosed by Meade. One of ordinary skill in the art would have been motivated to do so because it was stated obvious in Thompson that a coil spring or other type of spring familiar to one of ordinary skill in the art could be used (Paragraph 77), and Meade teaches a flat spring that serves the same functionality as the spring in Thompson. Also supported in MPEP 2143, a combination of known parts can support the method of using a flat spring as taught by Meade to the assembly of Thompson, especially when Thompson states that familiar springs can be used.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Anvari et al. (US PGPub 2016/0157941), hereinafter known as “Anvari.”
With regards to claim 6, Thompson discloses the cannula securing assembly as disclosed in claim 1. Thompson is silent wherein the cannula securing assembly is made of aluminum.
However, in the same field of endeavor, Anvari teaches (Paragraph 87) that suitable materials for the various described assemblies, subsystems, and devices can be aluminum, such as the cannula holder mount 204 and cannula holder 506 depicted in Figure 9).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified cannula securing assembly disclosed by Thompson to include 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ADAM whose telephone number is (571)272-8981.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED S ADAM/Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771